This was a proceeding commenced by plaintiff in error before the board of county commissioners of Oklahoma county, to secure a rebate of taxes, in which an appeal was taken to the district court of Oklahoma county. The parties will be referred to as they appeared in the trial court.
In January, 1912, plaintiff's property was assessed for taxation at the sum of $173,500 by the local taxing officials. When the assessment rolls were certified to the State Board of Equalization, that board raised all corporation assessments 15 per cent., which increased the assessment of plaintiff's property from $173,500 to $199,525, or an increase of $226,025. Thereafter, on July 1, 1913, plaintiff filed with the board of county commissioners a petition for a rebate of taxes, which petition, after consideration by said board of commisssioners, was disallowed, and thereupon plaintiff appealed to the district court of Oklahoma county. After the appeal was lodged in the district court, a demurrer to the petition of plaintiff was sustained, and from the action of the court in sustaining the demurrer this appeal is taken.
Plaintiff bases its claim to the relief which it seeks upon section 14, ch. 152, Sess. Laws 1910-11, which authorized the board of county commissioners to hear and determine allegations of erroneous assessments or mistakes or differences in the description or value of land or other property, at any session of said board, before the taxes were paid. This section has been declared unconstitutional, and therefore the remedy therein provided was not available to plaititiff. In re Appeal of Franklin Hickman, 63 Okla. 14, 162 P. 176; Weatherly v. Cloworth Development Company, 63 Okla. 307, 166 P. 156; Weatherly v. Sawyer, 63 Okla. 155, 163 P. 717. The board of county commissioners being without jurisdiction to entertain plaintiff's petition for a rebate of taxes, the district court acquired none upon appeal to that court.
This being true, this court is without authority or jurisdiction to hear and determine the matters presented, and the cause is therefore dismissed.
All the Justice concur, except KANE, J., absent.